EXHIBIT 10R

FORM OF INDEMNIFICATION AGREEMENT

This Agreement is made as of the      day of              by and between Cognex
Corporation, a Massachusetts corporation (the “Corporation”), and [Name of
Director] (the “Indemnitee”), a director of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
the most capable persons available, and

WHEREAS, the substantial increase in corporate litigation subjects directors to
expensive litigation risks at the same time that the availability of directors’
and officers’ liability insurance has been severely limited, and

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors, and

WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Articles of Organization, By-Laws and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director without adequate protection, and

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director of the Corporation.

NOW, THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

1. Agreement to Serve.

The Indemnitee agrees to serve or continue to serve as a director of the
Corporation for so long as the Indemnitee is duly elected or until such time as
the Indemnitee tenders a resignation in writing.

2. Third Party Actions.

The Corporation shall indemnify the Indemnitee if the Indemnitee was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (each, a “Proceeding”) (other than an action by or in the right of
the Corporation), by reason of the fact that he is or was a director, officer,
employee or agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, trustee, principal, partner, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee in
connection with such Proceeding.

3. Derivative Actions.

The Corporation shall indemnify the Indemnitee if the Indemnitee was or is a
party or is threatened to be made a party to any Proceeding by or in the right
of the Corporation to procure a judgment in its favor by reason of the fact that
the Indemnitee is or was a director, officer, employee or agent of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, trustee, principal, partner, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise against
expenses (including attorneys’ fees) actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement of such Proceeding.



--------------------------------------------------------------------------------

EXHIBIT 10R

 

4. Expenses.

To the extent that the Indemnitee has been successful on the merits or otherwise
in defense of any Proceeding referred to in Sections 2 and 3, or in defense of
any claim, issue or matter therein, the Indemnitee shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by the
Indemnitee in connection therewith.

5. Authorization and Request for Indemnification.

(a) Any indemnification requested by the Indemnitee under Section 2 hereof shall
be made no later than ten (10) days after receipt of the written request of the
Indemnitee, unless with respect to such matter it shall have been adjudicated in
any proceeding that the Indemnitee did not act in good faith in the reasonable
belief that his action was in the best interests of the Corporation, or to the
extent that such matter relates to service with respect to an employee benefit
plan, in the best interests of the participants or beneficiaries of such
employee benefit plan, and with respect to any criminal action or proceeding,
had no reasonable cause to believe his conduct was unlawful.

(b) Any indemnification requested by the Indemnitee under Section 3 hereof shall
be made no later than ten (10) days after receipt of the written request of the
Indemnitee, unless with respect to such matter it shall have been adjudicated in
any proceeding that the Indemnitee did not act in good faith in the reasonable
belief that his action was in the best interests of the Corporation, or to the
extent that such matter relates to service with respect to an employee benefit
plan, in the best interests of the participants or beneficiaries of such
employee benefit plan, or unless the Indemnitee shall have been finally adjudged
to be liable to the Company by a court of competent jurisdiction due to willful
misconduct of a culpable nature in the performance of the Indemnitee’s duty to
the Corporation unless and only to the extent that any court in which such
Proceeding was brought shall determine upon application that despite the
adjudication of liability, but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses as
such court shall deem proper.

6. Advance Payment of Expenses.

Subject to Section 5 above, the Corporation shall advance all expenses incurred
by the Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding to which the Indemnitee is a party or is threatened to
be made a party by reason of the fact that the Indemnitee is or was an agent of
the Corporation. The Indemnitee hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Corporation. The advances to
be made hereunder shall be paid by the Corporation to or on behalf of the
Indemnitee within thirty (30) days following delivery of a written request
therefor by the Indemnitee to the Corporation.

7. Remedies.

The right to indemnification or advancement of expenses as provided by this
Agreement shall be enforceable by the Indemnitee in any court of competent
jurisdiction. Unless otherwise required by law, the burden of proving that
indemnification is not appropriate shall be on the Corporation. The Indemnitee’s
expenses reasonably incurred in connection with successfully establishing the
Indemnitee’s right to indemnification, in whole or in part, in any such
Proceeding shall also be indemnified by the Corporation.

8. Partial Indemnification.

If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses,
judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by or on behalf of the Indemnitee in connection with any



--------------------------------------------------------------------------------

EXHIBIT 10R

 

Proceeding but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion of such expenses,
judgments, fines, penalties or amounts paid in settlement to which the
Indemnitee is entitled.

9. Subrogation.

In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

10. Term of Agreement.

This Agreement shall continue until and terminate upon the later of (a) six
(6) years after the date that the Indemnitee shall have ceased to serve as a
director or officer of the Corporation or, at the request of the Corporation, as
a director, officer, trustee, principal, partner, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise or (b) the
final termination of all Proceedings pending on the date set forth in clause
(a) in respect of which the Indemnitee is granted rights of indemnification or
advancement of expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Paragraph 7 of this Agreement relating thereto.

11. Indemnification Hereunder Not Exclusive.

The indemnification and advancement of expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which the Indemnitee may be
entitled under the Articles of Organization, the By-Laws, any other agreement,
any vote of stockholders or disinterested directors, Chapter 156D of the
Massachusetts General Laws (the Massachusetts Business Corporation Act), any
other law (common or statutory), or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity while
holding office for the Corporation. Nothing contained in this Agreement shall be
deemed to prohibit the Corporation from purchasing and maintaining insurance, at
its expense, to protect itself or the Indemnitee against any expense, liability
or loss incurred by it or the Indemnitee in any such capacity, or arising out of
the Indemnitee’s status as such, whether or not the Indemnitee would be
indemnified against such expense, liability or loss under this Agreement;
provided that the Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise identifiable hereunder if and to the extent
that the Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.

12. No Special Rights.

Nothing herein shall confer upon the Indemnitee any right to continue to serve
as an officer or director of the Corporation for any period of time or at any
particular rate of compensation.

13. Savings Clause.

If this Agreement or any portion thereof shall be invalidated on any ground by
any court of competent jurisdiction, then the Corporation shall nevertheless
indemnify the Indemnitee as to expenses, judgments, fines, penalties and amounts
paid in settlement with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
and to the fullest extent permitted by applicable law.

14. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall constitute the original.



--------------------------------------------------------------------------------

EXHIBIT 10R

 

15. Successors and Assigns.

This Agreement shall be binding upon the Corporation and its successors and
assigns and shall inure to the benefit of the estate, heirs, executors,
administrators and personal representatives of the Indemnitee.

16. Headings.

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

17. Modification and Waiver.

This Agreement may be amended from time to time to reflect changes in
Massachusetts law or for other reasons. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof nor shall any
such waiver constitute a continuing waiver.

18. Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been given (i) when delivered by hand or
(ii) if mailed by certified or registered mail with postage prepaid, on the
third day after the date on which it is so mailed:

 

(a) if to the Indemnitee, to:    [Director Name]   
                         [Address] (b) if to the Corporation, to:    Cognex
Corporation    One Vision Drive                  Natick, Massachusetts   
01760-2059

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

19. Applicable Law.

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the Commonwealth of Massachusetts. The Indemnitee may elect to
have the right to indemnification or reimbursement or advancement of expenses
interpreted on the basis of the applicable law in effect at the time of the
occurrence of the event or events giving rise to the applicable Proceeding, to
the extent permitted by law, or on the basis of the applicable law in effect at
the time such indemnification or reimbursement or advancement of expenses is
sought. Such election shall be made, by a notice in writing to the Corporation,
at the time indemnification or reimbursement or advancement of expenses is
sought; provided, however, that if no such notice is given, and Chapter 156D of
the Massachusetts General Laws is amended, or other Massachusetts law is
enacted, to permit further indemnification of the directors and officers, then
the Indemnitee shall be indemnified to the fullest extent permitted under
Chapter 156D of the Massachusetts General Laws, as so amended, or by such other
Massachusetts law, as so enacted.



--------------------------------------------------------------------------------

EXHIBIT 10R

 

20. Enforcement.

The Corporation expressly confirms and agrees that it has entered into this
Agreement in order to induce the Indemnitee to continue to serve as an officer
or director of the Corporation, and acknowledges that the Indemnitee is relying
upon this Agreement in continuing in such capacity.

21. Entire Agreement.

This Agreement sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes all prior agreements,
whether oral or written, by any officer, employee or representative of any party
hereto in respect of the subject matter contained herein; and any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled. For avoidance of doubt, the parties
confirm that the foregoing does not apply to or limit the Indemnitee’s rights
under Massachusetts law or the Corporation’s Articles of Organization or
By-Laws.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

EXHIBIT 10R

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

       COGNEX CORPORATION Attest:        By:   

 

By:  

 

     Name:    Name:  

 

     Title:           INDEMNITEE:       

 

       [Name of Director]